Exhibit 10.1

 

LOGO [g324204page6.jpg]

2012

Annual

Incentive

Plan



--------------------------------------------------------------------------------

Table of Contents

 

THE 2012 AMERICAN WATER ANNUAL INCENTIVE PLAN

     1   

Your Performance—Your Award

     1   

Eligibility

     2   

DETERMINING AIP AWARDS

     4   

Step 1: Establish initial award pool based on overall corporate performance

     4    Step 2: Allocate overall corporate funding to organizational groups/
functional areas, and adjust specific organizational group/functional area
funding to reflect results      6    Step 3: Determine individual AIP award
based on (a) individual performance, and (b)available organizational
group/functional area funding; awards are paid from available organizational
group/functional area award pool      6   

WHAT THE 2012 AIP MEANS FOR YOU

     7   

Performance Ratings

     7   

Award Funding Determination

     8   

Receiving Your AIP Award

     10   

FREQUENTLY ASKED QUESTIONS

     11   



--------------------------------------------------------------------------------

American Water

   1

 

THE 2012 AMERICAN WATER ANNUAL INCENTIVE PLAN

Your Performance — Your Award

At American Water, your performance counts. We rely on our employees’ knowledge
and skills to help the company achieve its business objectives.

 

  •  

The American Water 2012 Annual Incentive Plan (AIP) is designed to give eligible
exempt employees an annual opportunity to earn a cash award that recognizes and
rewards their contributions to the company’s success. This means that company
and individual performance are both taken into account to determine cash awards
under the plan. We continue to make adjustments to the AIP design to reinforce
the link between company and individual performance and award payouts. This year
will include a new goal of Business Transformation Performance.

 

  •  

We are continuing the funding approach that was used in 2011, which directly
ties the amount of available cash for AIP payouts to company performance against
specific metrics. AIP funding for all eligible, exempt employees will depend on
the company’s achieving its financial, business transformation and operational
goals.

 

  •  

Your individual performance continues to play a large role in determining the
amount of your payout. Employees who exceed their performance targets could
receive higher payouts. Conversely, employees who under-perform and do not meet
their performance targets could receive lower payouts or no payout at all. In
short, your performance directly impacts the amount of your award.

The 2012 AIP is designed to challenge and motivate you to perform at your
highest level, and promote the creation of value to the customer and
shareholder. Read this brochure to learn about how the 2012 plan works and what
it means for you.



--------------------------------------------------------------------------------

American Water

   2

 

The 2012 AIP

Elements of the Program

 

•      AIP award pool funding is based on overall corporate performance against
specific financial, business transformation and operational goals (represented
by the Corporate Multiplier), then allocated across organizational
groups/functional areas—at senior management’s discretion—depending on
organizational group/functional area results.

 

•      AIP funding for all eligible exempt employees depends on the company
achieving its financial, business transformation and operational goals.

 

•      A pre-determined financial threshold for company performance must be met
in order for funding and any award to be provided under the AIP.

 

•      Individual award payouts will be based on individual performance against
specific goals represented by the Individual Performance Factor and paid from
available organizational group/functional area funding.

 

•      For 2012, the Individual Performance Factor range is 0%-200%. Individual
payouts will be capped at 200% of AIP target award.

  

•      Award opportunity (Target Award) is expressed as a percentage of base
salary. (See Attachment B).

 

•      Actual payout may be lower or higher than target depending on company and
individual performance against specific goals.

 

•      Individual performance is assessed by your manager and measured against
your pre - determined performance goals.

 

•      Your AIP will be distributed as a cash award in March.

 

•      You must be actively employed with American Water on the date awards are
paid to receive your 2012 AIP payout. You (or your beneficiary) may be eligible
for a prorata award if you are disabled, retire, die, involuntarily terminate
(not “for cause”) or a divestiture occurred after June 30, 2012. Involuntary
termination for cause would not be eligible.

Eligibility

 

  •  

You are eligible for an AIP award opportunity if you are a regular, full-time
exempt employee of American Water.

 

  •  

Regular, full-time exempt employees who join American Water on or before
September 30, 2012 are also eligible to participate in the AIP on a prorated
basis.

 

  •  

Employees transferred from nonexempt to exempt status on or after September 30th
are not eligible in the current plan year.

 

  •  

You must be an active employee with American Water on the date the payout is
made in order to receive the award. You (or your beneficiary) may be eligible
for



--------------------------------------------------------------------------------

American Water

   3

 

 

a prorata award if you are disabled, retire, die, involuntarily terminate (not
“for cause”) or a divestiture occurred after June 30, 2012. (Retirement under
this plan is age 55 and 10 years of service.)

 

  •  

If you are promoted during the plan year to a position with a higher AIP target
level, or if you are reclassified/transferred to a position with a lower AIP
target level, your award payout will be based on your new target level as of
December 14, 2012, except ML4s and above who will be prorated at each salary and
target level.

 

  •  

You are not eligible for an AIP award if:

 

  •  

you transfer from exempt status to nonexempt status during the current plan year
or your job was reclassified to nonexempt status,

  •  

your performance rating is “Unacceptable” or “Too Soon to Rate,”

  •  

you have not complied with the company’s annual Code of Ethics certification by
the established deadline,

  •  

your employment was involuntarily terminated for cause.

Why Is the Plan Based on Individual Performance?

Since the value (as reflected in our share price and our return to shareholders)
and success of our business depend on the achievement of annual company and
individual performance goals, American Water recognizes the need to
differentiate and reward the performance of employees who enable us to reach
these goals. The 2012 AIP is designed to ensure that award payouts are directly
tied to measurable contributions — both company and individual — to American
Water’s success.



--------------------------------------------------------------------------------

American Water

   4

 

DETERMINING AIP AWARDS

AIP award payouts depend on individual performance; they also depend on overall
corporate performance and organizational group/functional area results (which
determine award pool funding).

AIP awards will be determined according to the following three-step process:

 

Step 1: Establish initial award pool based on overall corporate performance

 

Step 2: Allocate overall corporate funding to organizational groups/functional
areas, and adjust specific organizational group/functional area funding to
reflect results

 

Step 3: Determine AIP award based on individual performance; awards are paid
from available organizational group/functional area funding

 

Step 1: Establish initial award pool based on overall corporate performance

 

 

Each year, American Water establishes funding for the AIP award pool. In 2012,
the funding will be directly tied to company performance and represented by the
Corporate Multiplier. The Corporate Multiplier can range from 0% to 150%
depending on how well the company performed against the financial, business
transformation and operational goals described below. Note that a pre-determined
threshold for company performance—2012 Diluted Earnings Per Share (EPS) must be
at least 90% of target—must be met in order for funding of any award to be
provided under the AIP for Business Transformation and Operational Performance
Factors.

   LOGO [g324204page11.jpg]



--------------------------------------------------------------------------------

American Water

   5

 

  •  

Financial Metric (Weighted 55%) *

 

  •  

Diluted Earnings Per Share is a widely tracked measure of financial
performance/profitability, and is calculated as follows:

Net Income to Common Stockholders

÷

Average Outstanding Shares (including dilutive securities such as stock options)

=

Diluted Earnings per Share

 

  * 2012 Diluted Earnings Per Share (EPS) must be at least 94.3% of target for
any financial funding and award to be provided under the AIP.

 

  •  

Business Transformation (Weighted 15%)

 

  •  

Enterprise Resource Plan (ERP) go live with successful third quarter close
(Judgment of Management with Discretion of the Board of Directors.)

 

  •  

Operational Performance (Weighted 30%)*

 

  •  

Environmental Compliance Notices of Violation (NOVs) (7.5%)

 

  •  

Safety Performance (7.5%)

 

  •  

Customer Satisfaction Survey (7.5%)

 

  •  

Customer Service Quality Survey (7.5%)

 

* These outcomes are based on a combination of surveys, end-of-year results,
data and other annual reports (For more details on these performance measures,
see Attachment A at the back of this brochure).

Please note that AIP funding for all employees will depend on how well the
company achieves its financial, business transformation and operational goals. A
pre-determined financial threshold for company performance must be met in order
for funding and any award to be provided under the AIP. For 2012, the threshold
is 90% of EPS target.

The financial, business transformation and operational metrics are added
together to determine the Corporate Multiplier. So, even if certain metrics are
not achieved, the



--------------------------------------------------------------------------------

American Water

   6

 

funding may be reduced, but not eliminated altogether. However, if the company’s
financial performance does not meet the threshold, the Corporate Multiplier will
be reduced to zero, which would eliminate any award payout. The Corporate
Multiplier (and thus funding for payouts) may be adjusted to take into account
nonrecurring items such as impairment charges, dissolutions or acquisitions of
businesses or costs associated with one-time events.

Step 2: Allocate overall corporate funding to organizational groups/ functional
areas, and adjust specific organizational group/functional area funding to
reflect results

Once the overall corporate funding is determined as described under Step 1,
senior management will allocate the Corporate funding to American Water’s
organizational groups and functional areas. The funding for each organizational
group/functional area may be increased or decreased, at senior management’s
discretion, to reflect specific organizational group/functional area results.

Step 3: Determine individual AIP award based on (a) individual performance, and
(b) available organizational group/functional area funding; awards are paid from
available organizational group/functional area award pool

Your AIP target award (i.e., your award opportunity) is based on your job with
the company and is expressed as a percentage of your base salary. Your actual
award payout may be higher or lower than target depending on whether individual
and company performance goals have been met, and your organizational
group’s/functional area’s results. Contact your manager for information on your
individual AIP Target Award.

Your individual performance factor is based on (a) your performance against
specific targets, and

(b) the amount of organizational group/functional area funding available

 

LOGO [g324204page13.jpg]

 



--------------------------------------------------------------------------------

American Water

   7

 

The Individual Performance Factor represents how well you achieve your annual
individual performance goals. Your Individual Performance Factor (IPF) can range
from 0% to 200%, depending on your performance for the plan year and the amount
of organizational group/functional area funding available. This performance
factor will then be multiplied by your Target Award to determine your 2012 AIP
award payout. Individual payouts will be capped at 200% of AIP target award.

Individual AIP awards are then paid from the available organizational
group/functional area award funding, which may impact the original IPF
determination. The sum of all individual awards within a given organizational
group/functional area must not exceed its allocated pool of dollars.

WHAT THE 2012 AIP MEANS FOR YOU

Performance Ratings

Most people are motivated to do their best; therefore the better you perform,
the greater your potential award will be under the Plan. It is your
responsibility to maximize your award opportunity by achieving or exceeding your
goals.

Each year, you and your manager identify four to six high priority and
challenging performance targets, which represent where you can directly impact
the company’s success. These performance targets and their weightings should be
specific, measurable and aligned with the company’s performance targets. During
your year-end performance review, you and your manager will discuss how well you
performed against the established targets, and rate your performance using one
of the following performance ratings:

 

         

Rating

                Exceptional             Highly Effective             Commendable
            Needs Improvement             Unacceptable             Too Soon to
Rate      



--------------------------------------------------------------------------------

American Water

   8

 

Later, during the AIP process, your manager will use your rating to determine
your Individual Performance Factor. Depending on how you performed during the
year, you could potentially earn a higher payout than in previous years — or you
could earn a lower payout or no payout at all. In other words, the AIP design
gives you more power to impact the size of your award. It also means that you
are accountable for meeting your performance goals.

Award Funding Determination

Below are four scenarios that demonstrate how AIP funding may be calculated:

 

AIP Funding Assumptions

Total AIP Funding *

     $ 20,000,000         

Total AIP Funding for Organizational Group*

     $ 2,000,000         

*       The total is the sum of the target awards for the eligible employees.

       Performance     Scenario 1    Scenario 2      Scenario 3    Scenario 4

•    Company

  Above Target      Target       Threshold    Below Threshold

—  Financial Performance Factor

  1.39      0.94       0.25    0.00

—  Business Transformation Performance Factor

  1.10      0.85       0.50    0.00

—  Operational Performance Factor

  0.90      1.16       0.50    0.00



--------------------------------------------------------------------------------

American Water

   9

 

 

    Scenario 1    Scenario 2    Scenario 3    Scenario 4

STEP 1: Establish corporate funding based on overall corporate performance

Total of AIP Targets (A)

  $20,000,000    $20,000,000    $20,000,000    $20,000,000

Financial Performance Factor (i) (55% weight)

  1.39 x 0.55 = 0.76    0.94 x 0.55 = 0.52    0.25 x 0.55 = 0.14    0.00 x
0.55 = 0.00

Business Transformation Performance Factor (ii) (15% Weight)

  1.10 x 0.15 = 0.17    0.85 x 0.15 = 0.13    0.50 x 0.15 = 0.07    0.00 x
0.15 = 0.00

Operational Performance Factor (iii) (30% weight)

  0.90 x 0.30 = 0.27    1.16 x 0.30 = 0.35    0.50 x 0.30 = 0.15    0.00 x
0.30 = 0.00

i + ii + iii = Corporate Multiplier (B)

  1.20    1.00    0.36    0.00

A x B = Corporate Funding

  $20,000,000 x 1.20 =


$24,000,000

   $20,000,000 x 1.00 =


$20,000,000

   $20,000,000 x 0.36 =


$7,200,000

   $20,000,000 x 0.00


= $0

STEP 2: Allocate overall corporate funding to organizational groups/functional
areas; adjust specific organizational group/functional area funding to reflect
results

Organizational Group Pool (C) (Allocated from corporate funding)

  $2,400,000    $2,000,000    $720,000    $0

Organizational Group Adjustment (D)

  1.00 (Target)    .80 (Below Target)    1.20 (Above Target)    1.00 (Target)

C x D = Organizational Group Pool (adjusted based on results)

  $2,400,000 x 1.00 =


$2,400,000

   $2,000,000 x 0.80 =


$1,600,000

   $720,000 x 1.20 =


$864,000

   $0 x 1.00 =


$0

Both company and individual performance can significantly impact your final
payout. Also, remember that the sum of individual awards for a specific
organizational group/functional area must equal the funding allocated to that
organizational group/functional area.

Please discuss the AIP with your manager to ensure you clearly understand how
the formula works and how your performance impacts your potential award payout.



--------------------------------------------------------------------------------

American Water

   10

 

Receiving Your AIP Award

Awards will be paid in cash no later than March 15, 2013. If you are eligible
for an award payout, please keep in mind that:

 

  •  

You must be actively employed with the company on the date of payout.

 

  •  

The payout will be based on your annual base salary as of December 14, 2012 and
subject to all federal, state and local income tax withholdings.

 

  •  

The American Water Board of Directors or its Designee has the right to adjust
the award determination(s) and/or award payouts(s) at its discretion.

Remember, it’s your performance — and your award: The contributions you make to
American Water’s success throughout the year ultimately impact the amount of
your payout. Be sure to carefully review this brochure; then speak with your
manager about the AIP and about what you can do to improve your performance and
share the financial rewards of American Water’s success.



--------------------------------------------------------------------------------

American Water

   11

 

FREQUENTLY ASKED QUESTIONS

 

Question

  

Answer

How does the plan reward performance?    The AIP allows us to differentiate and
reward the performance of employees who contribute to the achievement of the
company’s goals. The 2012 AIP directly ties award payouts to measurable
contributions (company, organizational group/functional area and individual) to
American Water’s success. Who is eligible for the AIP?    All regular, full-time
exempt employees are eligible to participate. If you join American Water on or
before September 30, 2012, you are also eligible to participate in the plan on a
prorated basis. What do I have to do to receive an AIP award?   

Any payout will depend largely on your performance, as well as on company,
organizational group/ functional area performance (including financial, business
transformation and operational), which determines funding.

 

If your performance is rated “Needs Improvement” or higher, you may receive an
award payout—but only if threshold company performance metrics have been met. If
your performance rating is “Unacceptable” or “Too Soon to Rate,” you will not
receive a payout. To maximize your award opportunity, it’s important to meet
with your manager to establish meaningful performance goals, then work hard
throughout the year to achieve those goals.

How is my AIP target award opportunity determined? How can I find out what it
is?    Your AIP target award opportunity is based on your job and is expressed
as a percentage of your base salary. Please see your manager to learn more about
your target award opportunity for 2012. How will my AIP award payout be
calculated?    The size of the pool which funds your award is determined based
on overall corporate performance and adjusted to reflect specific organizational
group/functional area results. AIP funding for all eligible employees will
depend on the company and/or organizational group/functional area achieving its
operational and business transformation as well as financial goals. Once
individual awards are calculated, they are paid from the organizational
group/functional area funding.



--------------------------------------------------------------------------------

American Water

   12

 

 

Question

  

Answer

What is the minimum and maximum that could be paid
under the plan (as a percent of target)?    AIP award payouts can range from
zero, to a maximum of an Individual Performance Factor of 200%. Payouts are
capped at 200% of AIP target award. Will I receive an award payout if I meet my
individual performance goals but the company does not achieve minimum
(threshold) performance?    No. A pre-determined financial threshold for company
performance must be met in order for funding and any award to be provided under
the AIP. What happens if I leave American Water before I receive my award
payout?    To receive the award payout, you must be actively employed with
American Water on the date the payment is to be made. You (or your beneficiary)
may be eligible for a prorata award if you are disabled, retire, die,
involuntarily terminate (not “for cause”) or a divestiture occurred after June
30, 2012. (Retirement under this plan is age 55 and 10 years of service.)
Employees involuntarily terminated for cause would not be eligible. What happens
if I change job positions within American Water during the plan year?    Your
award payout will be based on your base salary and target level percentage as of
December 14, 2012.

This brochure is the 2012 American Water Annual Incentive Plan. The American
Water Board of Directors or its Designee, whose decisions will be final and
binding, will determine interpretations of the Plan. The company reserves the
right to amend, modify, or discontinue the Plan during the plan year or at any
time in the future. Participation in the Plan does not convey any commitment to
ongoing employment.



--------------------------------------------------------------------------------

American Water

   Attachment A

 

2012 AIP FINANCIAL PAYOUT CURVE

DILUTED EARNINGS PER SHARE (EPS) (55%)

 

% Target Achieved

   % Payout  

        103.1%

     150.0 % 

        102.6%

     140.0 % 

        102.1%

     130.0 % 

        101.0%

     120.0 % 

        100.5%

     110.0 % 

        100.0%

     100.0 % 

          98.4%

     81.3 % 

          97.4%

     62.5 % 

          95.8%

     43.8 % 

          94.3%

     25.0 % 

        <94.3%

     0 % 

 

* For 2012, the EPS target is within the range of our earnings guidance of $1.90
to $2.00.

BUSINESS TRANSFORMATION PERFORMANCE

2012 AIP MEASURE

Enterprise Resource Plan (ERP) go live with successful third quarter close

(Judgment of Management with Discretion of the Board of Directors.)



--------------------------------------------------------------------------------

American Water

   Attachment A

 

2012 AIP OPERATIONAL MEASURES

Environmental Compliance (7.5%)

For determining environmental compliance, AW will count Notices of Violation
(NOV) for which the company is responsible as described in the Environmental
Non-Compliance Reporting Practice. For 2012 AW’s NOV target is 17.

 

NOVs

   Award  

    11

     150.0 % 

    13

     137.5 % 

    15

     125.0 % 

    16

     112.5 % 

    17

     100.0 % 

    18

     87.5 % 

    19

     75.0 % 

    20

     62.5 % 

    21

     50.0 % 

  >21

     0 % 

Safety Performance (7.5%)

Safety performance will be determined using the total OSHA Recordable Incident
Rate (ORIR) which measures all injuries and illnesses requiring treatment beyond
first aid for every 200,000 hours worked. For 2012 the goal has been set at 3.35
which is 25% below the Bureau of Labor Statistics (BLS) Water Utility Average
ORIR of 4.5 and will be evaluated against the graduated award scale below.

 

ORIR

   Award  

    3.15

     150.0 % 

    3.20

     137.5 % 

    3.25

     125.0 % 

    3.30

     112.5 % 

    3.35

     100.0 % 

    3.45

     87.5 % 

    3.55

     75.0 % 

    3.65

     62.5 % 

    3.75

     50.0 % 

  >3.75

     0 % 



--------------------------------------------------------------------------------

American Water

   Attachment A

 

2012 AIP OPERATIONAL MEASURES

Service Quality (7.5%)

This metric is measured by the Service Quality Survey (SQS) which is conducted
throughout the year for customers requesting service resulting in completion of
a service order by a Field Service Representative (FSR). The score is based on
the survey question: “Overall, how satisfied were you with the outcome of your
service contact?” taking the top two response categories of a 5 point response
scale (5. Extremely Satisfied, 4. Very Satisfied, 3. Somewhat Satisfied, 2.
Somewhat Dissatisfied, 1. Very Dissatisfied). The AW goal for 2012 is 85% and
the graduated award scale is provided below.

 

SQS %

   Award  

    90

     150 % 

    89

     140 % 

    88

     130 % 

    87

     120 % 

    86

     110 % 

    85

     100 % 

    84

     90 % 

    83

     80 % 

    82

     70 % 

    81

     60 % 

    80

     50 % 

  < 80

     0 % 

Customer Satisfaction (7.5%)

This metric measures overall customer satisfaction through a random customer
survey containing the following question, “Overall, how satisfied have you been
with (Company Name) in general during the past twelve months”, which has a
five-point response scale (Extremely Satisfied, Very Satisfied, Somewhat
Satisfied, Somewhat Dissatisfied, Very Dissatisfied), response percentages in
the top three categories are indicative of overall customer satisfaction levels
and a 90% target has been set.

 

CSS%

   Award  

    95

     150 % 

    94

     140 % 

    93

     130 % 

    92

     120 % 

    91

     110 % 

    90

     100 % 

    89

     90 % 

    88

     80 % 

    87

     70 % 

    86

     60 % 

    85

     50 % 

  <85

     0 % 



--------------------------------------------------------------------------------

American Water

   Attachment B

 

2012 ANNUAL INCENTIVE PLAN TARGETS

 

EXEMPT POSITIONS  

Grade

        AIP %   ML4        30 %  L5-L6        20 %  L7        15 %  L8-L9       
10 %  L10-L12        5 % 